NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        APR 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DOLORES MARTINEZ,                               No.    14-56682

                Plaintiff-Appellant,            D.C. No. 2:13-cv-05533-ODW-
                                                FFM
 v.

NAVY LEAGUE OF THE UNITED                       MEMORANDUM*
STATES,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                   Otis D. Wright, II, District Judge, Presiding

                             Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Dolores Martinez appeals pro se from the district court’s summary judgment

in her diversity action seeking damages for negligence related to a trip and fall

accident. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Colwell v. Bannister, 763 F.3d 1060, 1065 (9th Cir. 2014). We affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment because Martinez

failed to raise a genuine dispute of material fact as to whether defendant owed her

a duty of care. See Ortega v. Kmart Corp., 36 P.3d 11, 14 (Cal. 2001) (elements of

a premises liability negligence claim under California law); Sprecher v. Adamson

Cos., 636 P.2d 1121, 1126 (Cal. 1981) (“[T]he duty to take affirmative action for

the protection of individuals coming upon the land is grounded in the possession of

the premises and the attendant right to control and manage the premises.”).

      The district court did not abuse its discretion by denying Martinez’s motion

for reconsideration because Martinez failed to establish grounds for such relief.

See Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63

(9th Cir. 1993) (standard of review and grounds for reconsideration under Fed. R.

Civ. P. 59(e)).

      We reject as unsupported by the record Martinez’s contention that the

district court was biased against her.

      AFFIRMED.




                                          2                                   14-56682